DETAILED ACTION
The RCE filed October 17, 2022 has been entered. Claims 1-21 are pending. Claim 13 has been cancelled. Claim 21 has been added. Claims 1, 8 and 14 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2008/0137449).
Regarding independent claims 1, 8 and 14, Wu et al. disclose a memory cell device comprising: 
a bit line (FIG. 2: BL) couple to a memory cell (100); 
a complementary bit line (BLB) couple to a memory cell; 
a voltage supply line (CVDD) directly coupled to the memory cell; 
a first switch (214), a second switch (226), and a third switch (228), each of the second and third switches being directly coupled between the voltage supply line (CVDD) and a respective one of the bit line (BL) and the complementary bit line (BLB) (see EXMINER’S MARKUP below, i.e., 2’nd SW coupled b/t CVDD and BLB, and 3’rd SW coupled b/t CVDD and BL); and 


    PNG
    media_image1.png
    795
    543
    media_image1.png
    Greyscale

control circuitry configured to: 
charge the voltage supply line while the voltage supply line is electrically isolated from the bit line by independently controlling (i.e., 1’st SW controlled by PWRCT (see para. 0018: On the other hand, the PMOS transistor 212 can simply be eliminated and the signal PWRCTB may be coupled directly to the gate of the PMOS transistor 214 to perform turning on or off the power supply to the SRAM cell array 100), 2’nd SW controlled by BL, and 3’rd SW controlled by BLB) opening and closing a combination of the first switch, the second switch, and the third switch (when PWRCT turned on (=”L”), and BL=BLB turned off (=”H”), see para. 0019: … as in conventional SRAM, the BL and BLB are pre-charged to logic HIGH prior to a write operation); and 
transfer a portion of the charge from the voltage supply line to the bit line by independently controlling opening and closing a combination of the first switch, the second switch, and the third switch (i.e., when BLB = “L”, charge from the CVDD transferred to the bit line).
Further, claims 1 and 14 are device claims and include functional limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Examiner has an authority to shift the burden to applicant and require applicant to either: (1) show the prior art memory device and the claimed memory device are not substantially identical; or (2) prove, by evidence, that the prior art memory device is not capable of performing the functions claimed. see MPEP 2112.01(I).
Regarding dependent claims 2-7, 9-12 and 15-21, e.g., FIG. 2 and accompanying disclosure of Wu et al. disclose the limitations of claim 2-7, 9-12 and 15-21. 

Response to Argument
Applicant’s RCE filed 10/17/2022, with respect to the rejection(s) of claims 1-21 under 35 USC 102 and 103, have been fully considered but are moot in view of the new ground(s) of rejection. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825